t c memo united_states tax_court jayne a briseno petitioner v commissioner of internal revenue respondent docket no filed date jayne a briseno pro_se michael s hensley for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies and additions to tax with respect to petitioner’s and years at issue federal income taxes as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure continued additions to tax sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number after concessions the issues for decision are whether petitioner received gambling income and is entitled to deduct gambling_losses whether petitioner is entitled to dependency_exemption deductions for her sons head_of_household filing_status and child tax_credits whether petitioner is entitled to itemized_deductions including deductions for home mortgage interest and real_estate_taxes and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time she filed her petition petitioner resided in california continued amounts are rounded to the nearest dollar 2petitioner conceded that she received dollar_figure of interest_income in and dollar_figure of capital_gains in respondent conceded that petitioner is not a professional gambler and therefore is not liable for self-employment_tax respondent also conceded that petitioner is not liable for the additions to tax under sec_6651 petitioner is a recreational gambler who played slot machines at various casinos during the years at issue those casinos issued her forms w-2g certain gambling winnings reporting that she received winnings of dollar_figure in dollar_figure in and dollar_figure in during at least a portion of the years at issue she also was employed selling fasteners such as nuts and bolts petitioner is the mother of two children dustin who was born in and johnny who was born in during the years at issue johnny lived with petitioner and she was his primary source of support dustin also lived with petitioner except when he was away at college nevertheless she was his primary source of support petitioner did not file federal_income_tax returns for through nor did she make estimated_tax payments or have any income_tax withheld during the years at issue shortly before trial petitioner prepared form sec_1040 u s individual_income_tax_return for the years at issue but they have not been filed with respondent each of the returns states that petitioner received gambling income in amounts equal to or slightly less than the amount sec_3the notices of deficiency do not include any income from petitioner’s employment and respondent has not otherwise alleged that petitioner received employment income reported on the forms w-2g her return includes gambling_losses equal to her reported winnings her and returns include gambling_losses of dollar_figure and dollar_figure respectively indicating that petitioner’s net gambling income in those years was at least dollar_figure and dollar_figure respectively petitioner’s returns did not include any additional income except a dollar_figure capital_gain in after receiving notices of deficiency for the years at issue petitioner filed a timely petition with this court and trial was held in san diego california a gambling winnings and losses opinion in cases of unreported income the court_of_appeals for the ninth circuit to which an appeal in this case would lie requires that the commissioner provide a minimal evidentiary foundation connecting the taxpayer with the unreported income before the presumption of correctness attaches to the commissioner’s determination see 181_f3d_1002 9th cir affg tcmemo_1997_97 596_f2d_358 9th cir revg 67_tc_672 once the commissioner has met this initial burden the taxpayer must establish by a 4petitioner’ sec_2002 return states that she received dollar_figure of gambling winnings in dollar_figure less than the total reported on the forms w-2g petitioner offered no explanation for the difference preponderance_of_the_evidence that the commissioner’s determination is arbitrary or erroneous see hardy v commissioner supra pincite gross_income includes all income from whatever source derived including gambling see sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from such transactions sec_165 to establish entitlement to a deduction for gambling_losses the taxpayer must prove the losses sustained during the taxable_year 429_f2d_182 6th cir affg tcmemo_1969_26 respondent provided forms w-2g showing that petitioner received slot machine winnings in the amounts determined in the notice_of_deficiency furthermore petitioner’s returns prepared before trial serve as an admission that petitioner received the winnings accordingly we conclude that petitioner received gambling winnings in the amounts determined by respondent although petitioner alleged that she maintained contemporaneous gambling logs she was unable to produce any evidence of a log or any other contemporaneous evidence of her winnings and losses accordingly we conclude that petitioner has failed to satisfy her burden of substantiating her gambling_losses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 sec_1_274-5t temporary income_tax regs fed reg date in these instances the court may make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite petitioner received her gambling winnings from playing slot machines during the years at issue she won a few jackpots larger than dollar_figure but most of her winnings were of amounts between dollar_figure and dollar_figure in other words she did not receive her winnings in one or even a few large jackpots she gambled frequently and when she won she would often reinvest those winnings in the slot machines losing much or all of what she had won we regard it as a virtual certainty that petitioner playing a game of chance frequently over the course of several years placed many losing bets in addition to her winning ones furthermore we do not find that petitioner lived a lavish lifestyle or had significant accession to wealth we are not aware of a case in which a taxpayer received winnings from a game of chance of the magnitude petitioner received but was not entitled to a penny of offsetting loss for example in jackson v commissioner tcmemo_2007_373 the taxpayer received dollar_figure of slot machine winnings and the commissioner conceded dollar_figure of related losses in hardwick v commissioner tcmemo_2007_359 the taxpayers received dollar_figure of slot machine winnings and the commissioner conceded dollar_figure of losses in lutz v commissioner tcmemo_2002_89 the taxpayer received slot machine winnings of dollar_figure and the commissioner conceded dollar_figure of losses to which we added dollar_figure see also gagliardi v commissioner tcmemo_2008_10 holding that the taxpayer substantiated his slot machine losses partly on the basis of expert witness testimony that it was highly unlikely that the taxpayer broke even playing slot machines doffin v commissioner tcmemo_1991_114 taxpayer allowed dollar_figure of losses to offset dollar_figure of winnings under the rule_of cohan v commissioner supra we conclude that petitioner incurred gambling_losses but she was unable to substantiate the amount of the losses to which she is entitled our duty is to make as close an approximation of the losses as we can bearing heavily upon the taxpayer whose inexactitude is her own making doffin v commissioner supra but to allow nothing at all appears to us inconsistent with saying that something was spent cohan v commissioner supra pincite on the basis of petitioner’s financial situation and the virtual certainty that she placed many losing bets during her years of playing slot machines we hold that petitioner is entitled to deduct dollar_figure of gambling_losses in dollar_figure in and dollar_figure in b dependency_exemptions head_of_household filing_status and child tax_credits sec_151 provides that an exemption is allowed for each dependent who is a child of the taxpayer who has not attained the age of at the end of the calendar_year or is a student who has not attained the age of at the end of the calendar_year sec_152 defines dependent to include the son or daughter of a taxpayer over half of whose support was received from the taxpayer for the calendar_year under sec_152 in the case of a child whose parents are divorced legally_separated or living apart and who is in the custody of one or both parents for more than half the year the dependency_exemption deduction generally belongs to the parent who has custody for the greater portion of the year petitioner divorced her husband in date she credibly testified that her children lived with her during the years at issue except when her older son dustin who had not attained the age of was away at college she further credibly testified that she provided most of their support dustin was in neither parent’s custody during the years at issue because he had reached the age of majority see boltinghouse v commissioner tcmemo_2007_324 however petitioner provided more than half his support and therefore is entitled to a dependency_exemption deduction for him for the years at issue under sec_152 without regard to sec_152 petitioner had custody of her younger son johnny and petitioner and johnny’s father were divorced during and therefore petitioner is entitled to a dependency_exemption deduction for him for and under sec_152 the record does not establish whether petitioner and johnny’s father who were married throughout nevertheless lived apart that year however petitioner provided more than half of johnny’s support in therefore she is entitled to a dependency_exemption deduction for him for under sec_152 without regard to sec_152 5once a child reaches the age of majority under state law he is no longer in the custody of either parent for purposes of sec_152 boltinghouse v commissioner tcmemo_2007_324 under california law a person reaches the age of majority when he reaches years of age cal fam code secs west under sec_2 a taxpayer is allowed to file as head_of_household if the taxpayer is not married at the close of the taxable_year is not a surviving_spouse and maintains as her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode for certain enumerated individuals including a taxpayer’s child during and petitioner was not married and maintained as her home a household in which at least one of her children lived for more than half of each of those years accordingly petitioner is entitled to head-of-household filing_status for and but not because she was married at the close of that year sec_24 allows a tax_credit with respect to each qualifying_child of a taxpayer for purposes of sec_24 the term qualifying_child means a taxpayer’s child for whom the taxpayer is entitled to a dependency_exemption and who has not attained the age of as of the close of the taxable_year sec sec_2 provides that if a taxpayer is married but living apart from her spouse she may be treated as unmarried for head- of-household filing purposes if the taxpayer meets the requirements of sec_7703 sec_7703 treats an individual as not married if the taxpayer files a separate tax_return the taxpayer maintains a household that is for more than one- half of the taxable_year the principal_place_of_abode of the taxpayer’s child for whom the taxpayer would be entitled to claim a dependency_exemption the taxpayer pays more than half the cost of maintaining the household for the tax_year and the taxpayer’s spouse is not a member_of_the_household during the last months of the tax_year the record does not establish that petitioner’s husband was not a member of her household during the last months of therefore petitioner does not qualify for head_of_household status for c the amount of the credit allowable under sec_24 is limited by the taxpayer’s adjusted_gross_income and may not exceed a taxpayer’s regular_tax_liability sec_24 d petitioner’ sec_2002 income exceeds the income limitations and precludes her from receiving a child_tax_credit for that year petitioner’s and income do not exceed the income limitations petitioner’s older son was in and in and thus petitioner is not entitled to a credit for him she is however entitled to a child_tax_credit for and for her younger son who was only in and in unless the credit exceeds her federal_income_tax liability for those years which subject_to the parties’ computations under rule it may c itemized_deductions deductions are a matter of legislative grace and a taxpayer bears the burden of proving that she has complied with the specific requirements for any deduction claimed 503_us_79 292_us_435 see also rule a petitioner claims she is entitled to home mortgage interest deductions subject_to certain exceptions not applicable here a taxpayer is generally allowed to deduct all interest_paid with respect to the acquisition of the taxpayer’s principal_residence sec_163 h d petitioner provided sufficient evidence that she paid home mortgage interest of dollar_figure and dollar_figure during and respectively but provided no evidence with respect to accordingly petitioner is entitled to the home mortgage interest_deduction for and but not for petitioner also claims she is entitled to deductions for real_estate_taxes paid during the years at issue sec_164 allows a deduction for certain taxes including state and local real_property_taxes paid_or_accrued during the taxable_year petitioner provided sufficient evidence that she paid dollar_figure in real_estate_taxes for but provided no evidence with respect to the other years at issue accordingly petitioner is entitled to the deduction for real_estate_taxes paid for but not for and petitioner claims she is entitled to other itemized_deductions including deductions for medical_expenses personal_property_taxes charitable_contributions casualty losses unreimbursed employee business_expenses and tax preparation fees petitioner offered either her own vague uncorroborated testimony or no evidence at all to substantiate these deductions accordingly she has failed to meet her burden of proving her entitlement to any deduction beyond the real_estate tax and mortgage interest deductions 7we find petitioner’s claim of entitlement to unreimbursed employee_expenses particularly dubious because she has not admitted that she received any employment income d additions to tax under sec_6651 and sec_6654 the commissioner bears the initial burden of production with respect to a taxpayer’s liability for additions to tax under sec_6651 and sec_6654 sec_7491 rule a 116_tc_438 to meet this burden the commissioner must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax higbee v commissioner supra pincite the taxpayer bears the burden_of_proof as to any exception to the additions to tax see sec_7491 rule a higbee v commissioner supra pincite sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner did not file returns for the years at issue she argues that she did not file returns because she believed she had negative income the record establishes that petitioner received income in excess of her deductions and exemptions for the years at issue petitioner’s mistakes as to or ignorance of the law do not constitute reasonable_cause which 8if after application of the exemptions standard_deduction gambling_losses and child_tax_credit petitioner has no income_tax_liability for she will not be liable for an addition_to_tax under sec_6651 because the addition_to_tax is calculated as a percentage of the tax required to be shown on the return would relieve her of liability for the additions to tax see 25_tc_13 accordingly we conclude that petitioner is liable for additions to tax under sec_6651 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless one of the statutory exceptions applies see sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 127_tc_200 affd 521_f3d_1289 10th cir each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite a taxpayer has an obligation to pay estimated_taxes for a particular year only if she has a required_annual_payment for that year wheeler v commissioner supra pincite petitioner filed her return reporting tax due of dollar_figure petitioner did not file federal_income_tax returns or pay estimated_taxes for and under sec_6654 a taxpayer is not liable for an addition_to_tax under sec_6654 if the tax_shown_on_the_return or if no return is filed the taxpayer’s tax for that year is less than dollar_figure after application of petitioner’s gambling_losses exemptions standard_deduction and child_tax_credit petitioner’s income_tax_liability is less than dollar_figure therefore she is not liable for an addition_to_tax under sec_6654 for because petitioner did not file returns or pay estimated_tax for through she is liable for additions tax under sec_6654 for and calculated with respect to the required annual payments ie percent of the tax due for the respective years to reflect the foregoing and the concessions of the parties decision will be entered under rule
